Case 1:03-md-01570-GBD-SN Document 5101 Filed 09/09/19 Page 1 of 3

Case 1:03-md-01570-GBD-SN Document 5094 Filed 09/06/19

UNITED STATES DISTRICT CO oy

SOUTHERN DISTRICT OF NEW ‘

  
  
 

'
|
:
i

 

In re Terrorist Attacks on September 11, 2001 | 03 MDI 1570

ECF Case:

 

 

GBD

 

 

This document relates to:

 

Upon consideration of the evidence and arguments submitted by the Ashton wrongful

death Plaintiffs in the above-captioned action and the Judgment b

Republic of Iran entered on 08/26/2015, together with the entire r

y Default Against the Islamic

ecord in this case, it is hereby;

‘ORDERED that final judgment is entered on behalf of those Plaintiffs in Ashton et al. v.

Al Qaeda Islamic Army et al., 02-cv-6977 (GBD) (SN) identified

against the Islamic Republic of Iran (the “Ashton XT/I Plaintiffs”)

in the attached Exhibit A

and it is

ORDERED that the Ashton XII Plaintiffs identified in the attached Exhibit A are

awarded solatium damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at arate of 4.96% per

annum; all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A

awarded damages may submit in later stages applications for sola

awards that will be approved on the same basis as currently appra

appearing on Exhibit A or in prior filings.

and who were not previously
tiurn and/or economic damages

ved for those Plaintiffs

 

Dated: Neve York, New York SO_LORDERED:
EP 9 -¢ , 2019 Venus BZ Donel
RGF] B. DANIELS
UNITED STATES DISTRICT JUDGE

 

  
 
  
 
  

 
Case 1:03-md-01570-GBD-SN Document 5101 _ Filed 09/09/19 Page 2 of 3
Case 1:03-md-01570-GBD-SN Document 5094-1 Filed 09/06/19 Page 1 of 2

|

:
!

Exhibit A

 
 

Case 1:03-md-01570-GBD-SN Document 5101 Filed 09/09/19 Page 3 of 3
Case 1:03-md-01570-GBD-SN Document 5094-1 Filed 09/06/19 Page 2 of 2

     
 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1} Beyer, Paul M. Beyer, Arlene
2 | Beyer, Paul M. Beyer, Jane $4,250,000.00
3 | Beyer, Paul M. Beyer, Mark , Sibling! $4,250,000.00
4 | Beyer, Paul M, Beyer, Michael » Child $8,500,000.00
5 | Beyer, Paul M. Beyer, Shawn | Child | $8,500,000.00:
6 | Esposite, Michael | Esposito, Denise Spouse | $12,500,000.00
7 | Garcia, Jr., Andrew Garcia, Kenneth Sibling | $4,250,000.00
8 | Gardner, Thomas ‘Gardner, Amy | Child — $8,500,000.00
9 | Gardner, Thomas Gardner, Margaret ' Parent _ $8,500,000.00
10 | Gardner, Thomas ‘| Gardner, Joseph Sibling | $4,250,000.00
11. | Johnston, Jr, William Cuff, Diane Sibling | $4,250,000.00
12 | Johnston, Jr., William ‘| Johnston, Robert | Sibling ! $4,250,000.00
13 | Johnston, Jr., William Sciurba, Christine Sibling $4,250,000.00
14 | Leahy, James P. Leahy, Daniel Child - $8,500,000,00
15 | Leahy, James P. Leahy, John Child . $8,500,000.00
16 | Leahy, James P. Leahy, Jr., James Child $8,500,000.00.
17 | Leahy, James P. Leahy, Marcela | Spouse $12,500,000.00
18 | Ross, Richard Ross Goodman, Abigail Child $8,500;000.00
19 | Ross, Richard Ross, Alison | Child | $8,500,000.00
20 | Ross, Richard Ross, Franklin Child $8,500,000.00
21 | Suarez, Ramon Suarez, Carmen : Spouse $12,500,000.00
99 | Suarez, Ramon Suarez, Jillian Child | $8,500,000,00

 

 

 

 

 

 
